Notice of Pre-AIA  or AIA  Status
1.	 This action is responsive to the filing of a non-provisional application on 12/04/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-18 are pending in the application. 

 Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
4. 	Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guanter et. al. U.S. Patent No. 6161957 in view of Platzer et. al. U.S. Publication No. 2008016384 published July 10, 2008

With respect to Independent claim 1, Guanter teaches a non-transitory computer-readable storage medium comprising instructions for: 
receiving crown position information associated with a physical crown of an electronic device (See col. 1, lines 10-15, Guanter teaches conventional timepieces have crowns and Col. 5, lines 10-50, specifically lines 35-40 a stem-crown input means). 
in response to determining that a rotation of the physical crown has occurred based on the received crown position information, causing a view displayed on a touch-sensitive display of the electronic device to be scrolled in a first direction (See col. 3, lines 35-50 and col. 4, lines 20-30 and 35-55).
Guanter teaches a memory, device and system (Fig. 31, Para 127-149, see also device fig. 4-6). 
Guanter does not teach:
and in response to determining that the rotation of the physical crown has ceased and the view displayed on the touch-sensitive display of the electronic device has been scrolled so that a predefined portion of a content has been scrolled beyond an edge of the touch-sensitive display, causing the view displayed on the touch-sensitive display of the electronic device to be scrolled in a second direction different from the first direction so that the predefined portion of the content is moved closer to the edge of the touch-sensitive display. 

Platzer expressly suggests that various devices, through an API, can provide scrolling (Para 5-6) and where during a scroll past the edge of a content page to use a bounce value to cause a device to scroll in the opposite direction of an original scroll so as to return the display to viewing the end of the content. (Para 9-11, 59). Platzer teaches the device with a display could be a device including a scroll wheel (Para 63) or other moveable input device where the device may be a part of other devices (Para 64). Further, Platzer teaches the input can be via either a key, button, wheel, touch or other means to cause a scroll input (Para 65).  Platzer teaches the user input may end or cease (Para 65) in relation in the last input. Platzer teaches scroll indicators may be attached to the edge of a display and where maximum and minimum bounce call operation in response to the end of scroll exceeding the edge of a display and causing an opposite direction of scroll to occur (Para 69-70) (fig. 2-3). As also shown in figure. 5a-5c when a user is scrolling a list and then exceed the bottom of the display then the list will bounce or scroll in the opposite direction and then finally land at the bottom or top of the display depending in direction of scroll (Para 75), Platzer teaches these features can be used in other types of lists such as phone numbers or information (Para 77-80, Fig. 6a-6d), to which is also shown in Guanter.   Platzer teaches scrolling in both vertical and horizontal directions (Para 84-86, or as shown in fig. 8). Finally, Platzer suggests implementation in various device types and combinations of devices including different input devices (Para 127-140). The combination of Platzers API and bounce call attached to the edges of a display, such as in Guanter would provide a reorienting of the sequence of data in an application when the user scrolls beyond the edge of the displayed content in said application. 

With respect to dependent claim 2, Guanter teaches the non-transitory medium wherein causing the view displayed on the touch-sensitive display of the electronic device to be scrolled in the first direction comprises causing the view to be scrolled at a determined scroll speed (See col. 3, l lines 35-67, input and acceleration of input to cause scrolling, see also col. 4, lines 30-67). 
With respect to dependent claim 3, Guanter teaches the non-transitory computer-readable storage medium wherein the electronic device comprises a watch (See col. 5, lines 10-20).  
With respect to dependent claim 4, Guanter teaches the non-transitory computer-readable storage medium of claim 2, wherein the determined scroll speed is based on: adding a crown scroll speed component to a previous scroll speed, wherein the crown scroll speed component represents a change in scroll speed based on a velocity of angular rotation of the physical crown; and subtracting a drag scroll speed component from the sum of the crown scroll speed component and the previous scroll speed, wherein the result is the determined scroll speed (See fig. 6-7 and col. 6, lines 20-67 and col 7-8)/  
dependent claim 5, Guanter teaches the non-transitory computer-readable storage medium of claim 1, wherein the crown position information comprises a change in rotational position of the physical crown over a length of time (fig. 7, and col. 5, lines 1-67, as the user turns the stem or crown over time).  
With respect to dependent claim 6, Guanter teaches the non-transitory computer-readable storage medium of claim 1, wherein the physical crown is a mechanical crown (See fig. 1a, 4 and col. 5, lines 1-20). 
With respect to claims 7-12, claims 7-12 reflect a method comprising a set of steps executable by instruction on a device, as shown in the substantially similar steps of claims 1-6, thus claims 7-12 are rejected along the same rationale.   

With respect to claims 13-18, claims 13-18 reflect a device and one or more processors that are coupled to the crown to execute a set of steps on the device as shown in the substantially similar steps of claims 1-6, thus claims 7-12 are rejected along the same rationale. Guanter teaches a memory, device and system (Fig. 31, Para 127-149, see also device fig. 4-6). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179